Mr. Scott C. Trotter Trotter Law Firm 2101 Main Street P. O. Box 6030 Little Rock, Arkansas 72206
Dear Mr. Trotter:
You submit the following proposed popular name and ballot title for an Initiative Petition pursuant to Ark. Stat. Ann. 32-208 (Supp. 1985) and Amendment 7 to the Arkansas Constitution.
(Popular Name)
"THE LOW-LEVEL RADIOACTIVE WASTE POLICY ACT"
Ballot Title
   "A PROPOSED ACT REPEALING ACT 9 OF 1983, THE LAW THAT MADE ARKANSAS PARTY TO THE CENTRAL INTERSTATE LOW-LEVEL RADIOACTIVE WASTE COMPACT; WITHDRAWING ARKANSAS FROM THE COMPACT; REQUIRING IMMEDIATE WRITTEN NOTICE OF THE STATE'S WITHDRAWAL FROM THE COMPACT TO THE GOVERNORS OF ALL OTHER STATES IN THE COMPACT; AND MANAGEMENT, AND/OR STORAGE, OF LOW-LEVEL RADIOACTIVE WASTE GENERATED WITHIN THE STATE THROUGH A POLICY THAT DOES NOT INCLUDE MEMBERSHIP IN ANY REGIONAL INTERSTATE WASTE COMPACT; DECLARING THAT ARKANSAS SHALL SEE TO AVOID THE DISPOSAL WITHIN ITS BORDERS OF LOW-LEVEL RADIOACTIVE WASTE GENERATED OUTSIDE OF ARKANSAS, IN ORDER TO PROTECT THE STATE'S ECONOMIC WELL-BEING AND THE HEALTH AND SAFETY OF ITS CITIZENS; AND MAKING THE PROVISIONS OF THIS ACT SEVERABLE."
It is the function of the Attorney General's Office in submissions under 32-208 to merely address whether or not the proposed popular name and ballot title fit within the requirements set out by the Arkansas Supreme Court, i.e. whether the submission is misleading to the voter, whether "partisan" or "colored" language has been used.
It is not within our legally defined authority to opine concerning the legality or constitutionality of the content of the proposed initiated act or amendment itself.
Consequently, this review has been limited to determining whether the proposed popular name and ballot title accurately and impartially summarize the provisions of the proposed initiated act.
A popular name is simply a legislative device which is useful for voters to discuss a measure prior to an election, Arkansas Women's Political Caucus v. Riviere, et al, supra, citing Pafford v. Hall,217 Ark. 734, 233 S.W.2d 72 (1950).  It need not contain detailed information or include exceptions which might be required of a ballot title.  Chancey v. Bryant, 259 Ark. 294, 532 S.W.2d 741
(1976), citing Pafford v. Hall, supra.  It is also well established, however, that the popular name must not be misleading or give partisan coloring to the merit of a proposal.  Moore v. Hall, 229 Ark. 411, 316 S.W.2d 207 (1958). It should be further noted that the popular name is to be construed along with the ballot title in determining its sufficiency.  Id.
The popular name "The Low Level Radioactive Waste Policy Act" could possibly be, in my opinion, misleading to the voter because it does not mention an essential element of the proposed Act — that is, the repeal of Act 9 of 1983.
Therefore, in the interest of caution, I hereby approve the following substituted popular name:
   "An Act to Repeal Act 9 of 1983 and to establish Low-level Radioactive Waste Policy"
The ballot title as submitted is deemed sufficient and is hereby approved.
Pursuant to Ark. Stat. Ann. 32-206 (Repl. 1976), instructions to canvassers and signers are enclosed herein.
The foregoing opinion, which I hereby approve, was prepared by Special Counsel to the Attorney General R.B. Friedlander.